Citation Nr: 1037038	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  90-19 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Esq.


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to December 
1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1990 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for diabetes mellitus.  
Although the Veteran perfected an appeal with respect to this 
decision, it had never been before the Board until now.  In this 
regard, there are subsequent rating decisions dated in August 
1990 and March 2010 confirming the prior denial of service 
connection for diabetes mellitus.

The Board notes that the Veteran's claims file, to specifically 
include the July 2010 supplemental statement of the case, 
includes a reference to a Virtual VA file for the Veteran.  This 
e-file was checked for new or relevant information; however, with 
the exception of December 2007 and December 2008 letters, and a 
January 2008 C&P Master Record Audit Writeout, a review of the e-
file revealed that it contained entirely duplicative information, 
such as past rating decisions, that is already in the file.  The 
December 2007 and December 2008 letters, and a January 2008 C&P 
Master Record Audit Writeout have been associated with the 
Veteran's claims file. Relevant to the newly associated evidence, 
it is not relevant to the issue currently on appeal before the 
Board and, as such, a waiver of agency of original jurisdiction 
(AOJ) consideration is not necessary.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

Although further delay in this case is regrettable, additional 
development is necessary before the claim can be properly 
adjudicated on the merits.  In this regard, the Board notes that 
the Veteran has alleged that his diabetes mellitus was incurred 
during his military service, to include as a result of exposure 
to herbicides during Vietnam service.  

The Veteran's service records confirm that he served aboard the 
USS Ponchatoula from April 1967 to November 1970 and from March 
1971 to June 1972.  These time periods are during the Vietnam 
era.  The record indicates that the AOJ attempted to request 
information regarding whether the USS Ponchatoula docked in 
Vietnam.  However, a July 2009 note in the claims file indicates 
that the request was not processed because the dates of sea 
service provided (April 1967 to November 1970 and from March 1971 
to June 1972) exceeded 60 days.  Thereafter, a December 2009 
information request indicates that the request should be 
resubmitted using the dates of January 1, 1968 to March 1, 1968.  
However, no such request was processed.

Additonally, the March 2010 rating decision and July 2010 
supplemental statement of the case indicate that evidence 
received from the Dictionary of American Fighting Ships 
(www.history.navy.mil/danfs/index.html) reflects that the USS 
Ponchatoula had a draft of 35 feet and was therefore unlikely to 
travel into the brown (inland) waterways of Vietnam.  The Board 
finds that this is an incomplete attempt at developing the 
record.

First, no attempt was made through official channels to determine 
whether the USS Ponchatoula entered the inland waterways of 
Vietnam.  Moreover, no attempt was made to process the request 
for information regarding whether the USS Ponchatoula docked in 
Vietnam, using a smaller window of dates.  Therefore, a remand is 
necessary in order to ascertain whether the USS Ponchatoula was 
in the waters of Vietnam. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate development 
through any appropriate facility to determine 
whether the USS Ponchatoula docked in Vietnam 
between January 1, 1968, and March 1, 1968, 
and/or whether it entered the inland 
waterways of Vietnam.  All requests and 
responses should be documented for the 
record.

2.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claim should 
be readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and his attorney should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


